DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 1/18/21 has been entered.
	2. Claims 1-20 remain pending within the application.
	3. The amendment filed 1/18/21 is sufficient to overcome the 35 USC 102 (a)(1) rejections of claims 1-2, 5, 8-9, 12, 14-15, and 18.  The previous rejection has been withdrawn.
	4. The amendments filed 1/18/21 is sufficient to overcome the 35 USC 103(a) rejections of claims 3-4, 6-7, 10-11, 13, 16-17 and 19-20. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DeSouza Sana United States Patent Application Publication US 2016/0269334 in view of Lim United States Patent Application Publication US 2016/0179899.
	Regarding claim 1, DeSouza Sana discloses a device comprising: 
a processor (DeSouza Sana, para [0022], computing device contains a processor and memory); and 
a memory in communication with the processor, the memory comprising executable instructions that, when executed by, the processor, cause the device to perform functions of (DeSouza Sana, para [0022], computing device contains a processor and memory): 
examining contents of a document (DeSouza Sana, para [0028] and [0038], determines attributes of a communication, including keywords in the subject or body); 
examining a tagging history of a user of the document (DeSouza Sana, para [0039] and [0076], the tag module may determine one or more attributes of the communication and automatically suggest 
identifying a keyword related to the document based at least on one of the contents of the document and the tagging history of the user (DeSouza Sana, para [0039], identifies suggested tags based on attributes and a tag history.  Attributes include a key word within the body.  A key word within the body represents one of the contents of the document); 
displaying the keyword on a user interface element relating to the document to enable the user to choose to add the keyword as a tag associated with the document (DeSouza Sana, para [0039], displays a menu of tags for selection); 
receiving an input indicating a user's approval of the keyword (DeSouza Sana, para [0039], user selects one of the existing tags); and 
upon receiving the input, associating the keyword with the document as the tag (DeSouza Sana, para [0039], user selects one of the existing tags, inserts into the document) wherein: 
the tagging history of the user of the document includes at least one of one or more keywords previously added by the user or one or more keywords previously approved by the user (DeSouza Sana, para [0028], tags suggested based on tags that were previously used by sender), and 
examining the tagging history of the user includes identifying one or more patterns in the user's use of tags (DeSouza Sana, para [0028], suggests tags based on attributes of message.  One of the attributes is a sender may have consistently associated a tag with a particular group of recipients).
DeSouza Sana does not disclose:
the tagging history being stored in a database in the memory or stored in a database in a network storage device.
Lim discloses:

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging history to be stored in the memory.  The motivation for doing so would have been to effectively manage content and effectively provide content that the users are interested in (Lim, para [0005]).

Regarding claim 3, DeSouza Sana in view of Lim discloses the device of claim 1. DeSouza Sana additionally discloses wherein displaying the keyword on the user interface element relating to the document comprises displaying the keyword on the user interface element alongside the contents of the document (DeSouza Sana, para [0039], with reference to fig 2, drop down menu 206 displayed with draft email 216).

Regarding claim 5, DeSouza Sana in view of Lim discloses the device of claim 1.  DeSouza Sana discloses associating the keyword with the document (DeSouza Sana, para [0039], user selects one of the existing tags).
DeSouza Sana does not disclose wherein associating the keyword with the document as the tag comprises adding the keyword to a tag index table.
Lim discloses wherein associating a keyword with the document as the tag comprises adding the keyword to a tag index table (Lim, para [0130], updates user tag index; Lim, para [0092], electronic apparatus contains an indexed user tag list for application)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging history to be stored in the memory.  The 

Regarding claim 8, DeSouza Sana discloses a method for providing tag suggestions for a document to a user of the document during [[the]] use of the document, comprising: 
examining contents of a document (DeSouza Sana, para [0028] and [0038], determines attributes of a communication, including keywords in the subject or body); 
examining a tagging history of a user of the document (DeSouza Sana, para [0039] and [0076], the tag module may determine one or more attributes of the communication and automatically suggest the tags based on a tag history of past communications comprising similar attributes to the determined attributes of the communication); 
identifying a keyword related to the document based at least on one of the contents of the document and the tagging history of the user (DeSouza Sana, para [0039], identifies suggested tags based on attributes and a tag history.  Attributes include a key word within the body.  A key word within the body represents one of the contents of the document); 
displaying the keyword on a user interface element relating to the document to enable the user to choose to add the keyword as a tag associated with the document (DeSouza Sana, para [0039], displays a menu of tags for selection); 
receiving an input indicating a user's approval of the keyword (DeSouza Sana, para [0039], user selects one of the existing tags); and 
upon receiving the input, associating the keyword with the document as the tag (DeSouza Sana, para [0039], user selects one of the existing tags, inserts into the document)s wherein: 

examining the tagging history of the user includes identifying one or more patterns in the user's use of tags (DeSouza Sana, para [0028], suggests tags based on attributes of message.  One of the attributes is a sender may have consistently associated a tag with a particular group of recipients).
DeSouza Sana does not disclose:
the tagging history being stored in a database in the memory or stored in a database in a network storage device.
Lim discloses:
a tagging history being stored in a database in the memory or stored in a database in a network storage device (Lim, para [0092], electronic apparatus contains an indexed user tag list for application; Lim, para [0275], executing programs stored in memory).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging history to be stored in the memory.  The motivation for doing so would have been to effectively manage content and effectively provide content that the users are interested in (Lim, para [0005]).

Regarding claim 10, DeSouza Sana in view of Lim discloses the method of claim 8. DeSouza Sana additionally discloses wherein displaying the keyword on the user interface element relating to the document comprises displaying the keyword on the user interface element alongside the contents of the document (DeSouza Sana, para [0039], with reference to fig 2, drop down menu 206 displayed with draft email 216).

claim 12, DeSouza Sana in view of Lim discloses the method of claim 8.  DeSouza Sana discloses associating the keyword with the document (DeSouza Sana, para [0039], user selects one of the existing tags).
DeSouza Sana does not disclose wherein associating the keyword with the document as the tag comprises adding the keyword to a tag index table.
Lim discloses wherein associating a keyword with the document as the tag comprises adding the keyword to a tag index table (Lim, para [0130], updates user tag index; Lim, para [0092], electronic apparatus contains an indexed user tag list for application)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging history to be stored in the memory.  The motivation for doing so would have been to effectively manage content and effectively provide content that the users are interested in (Lim, para [0005]).

Regarding claim 14, DeSouza Sana discloses a non-transitory computer readable medium on which are stored instructions that, when executed, cause a programmable device to: 
examine contents of a document (DeSouza Sana, para [0028] and [0038], determines attributes of a communication, including keywords in the subject or body); 
examine a tagging history of a user of the document (DeSouza Sana, para [0039] and [0076], the tag module may determine one or more attributes of the communication and automatically suggest the tags based on a tag history of past communications comprising similar attributes to the determined attributes of the communication); 
identifying a keyword related to the document based at least on one of the contents of the document and the tagging history of the user (DeSouza Sana, para [0039], identifies suggested tags 
displaying the keyword on a user interface element relating to the document to enable the user to choose to add the keyword as a tag associated with the document (DeSouza Sana, para [0039], displays a menu of tags for selection); 
receiving an input indicating a user's approval of the keyword (DeSouza Sana, para [0039], user selects one of the existing tags); and 
upon receiving the input, associating the keyword with the document as the tag (DeSouza Sana, para [0039], user selects one of the existing tags, inserts into the document)s wherein: 
the tagging history of the user of the document includes at least one of one or more keywords previously added by the user or one or more keywords previously approved by the user (DeSouza Sana, para [0028], tags suggested based on tags that were previously used by sender), and 
examining the tagging history of the user includes identifying one or more patterns in the user's use of tags (DeSouza Sana, para [0028], suggests tags based on attributes of message.  One of the attributes is a sender may have consistently associated a tag with a particular group of recipients).
DeSouza Sana does not disclose:
the tagging history being stored in a database in the memory or stored in a database in a network storage device.
Lim discloses:
a tagging history being stored in a database in the memory or stored in a database in a network storage device (Lim, para [0092], electronic apparatus contains an indexed user tag list for application; Lim, para [0275], executing programs stored in memory).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging history to be stored in the memory.  The 

Regarding claim 16, DeSouza Sana in view of Lim discloses the non-transitory computer readable medium of claim 14. DeSouza Sana additionally discloses wherein displaying the keyword on the user interface element relating to the document comprises displaying the keyword on the user interface element alongside the contents of the document (DeSouza Sana, para [0039], with reference to fig 2, drop down menu 206 displayed with draft email 216).

Regarding claim 18, DeSouza Sana in view of Lim discloses the non-transitory computer readable medium of claim 14.  DeSouza Sana discloses associating the keyword with the document (DeSouza Sana, para [0039], user selects one of the existing tags).
DeSouza Sana does not disclose wherein associating the keyword with the document as the tag comprises adding the keyword to a tag index table.
Lim discloses wherein associating a keyword with the document as the tag comprises adding the keyword to a tag index table (Lim, para [0130], updates user tag index; Lim, para [0092], electronic apparatus contains an indexed user tag list for application).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tagging history to be stored in the memory.  The motivation for doing so would have been to effectively manage content and effectively provide content that the users are interested in (Lim, para [0005]).


Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DeSouza Sana United States Patent Application Publication US 2016/0269334 in view of Lim United States Patent Application Publication US 2016/0179899, in further view of Sicora United States Patent US 10,684,738.
Regarding claim 2, DeSouza Sana in view of Lim discloses the device of claim 1. Specifically, DeSouza Sana discloses: 
identifying a keyword related to the document based at least on one of the contents of the document and the tagging history of the user (DeSouza Sana, para [0039], identifies suggested tags based on attributes and a tag history.  Attributes include a key word within the body.  A key word within the body represents one of the contents of the document)
DeSouza Sana in view of Lim does not disclose:
examining a tag history of the document; 
examining a tag history of one or more other documents.
identifying the keyword related to the document based at least on one of the contents of the document, the tag history of the document, the tagging history of the user, and the tag history of the one or more other documents.
Sicora discloses:
examining a tag history of the document (Sicora, col 67, rows 53-67, examines tags of content (documents, such as photos)); 
examining a tag history of one or more other documents (Sicora, col 68, rows 1-18, examines tags of other content (photos)); and
identifying the keyword related to the document based at least on one of the contents of the document, the tag history of the document, the tagging history of the user, and the tag history of the one or more other documents (Sicora, col 68, rows 24-56, based on the examined content, determines summaries of the content.  Summaries include keywords).


Regarding claim 9, DeSouza Sana in view of Lim discloses the method of claim 8. Specifically, DeSouza Sana discloses: 
identifying a keyword related to the document based at least on one of the contents of the document and the tagging history of the user (DeSouza Sana, para [0039], identifies suggested tags based on attributes and a tag history.  Attributes include a key word within the body.  A key word within the body represents one of the contents of the document)
DeSouza Sana in view of Lim does not disclose:
examining a tag history of the document; 
examining a tag history of one or more other documents.
identifying the keyword related to the document based at least on one of the contents of the document, the tag history of the document, the tagging history of the user, and the tag history of the one or more other documents.
Sicora discloses:
examining a tag history of the document (Sicora, col 67, rows 53-67, examines tags of content (documents, such as photos)); 
examining a tag history of one or more other documents (Sicora, col 68, rows 1-18, examines tags of other content (photos)); and
identifying the keyword related to the document based at least on one of the contents of the document, the tag history of the document, the tagging history of the user, and the tag history of the 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the identification of the keyword to additionally include examined tagged histories of documents.  The motivation for doing so would have been to dynamically present information relevant to the user (Sicora, col 1, rows 48-58).

Regarding claim 15, DeSouza Sana in view of Lim discloses the non-transitory computer readable medium of claim 14. Specifically, DeSouza Sana discloses: 
identifying a keyword related to the document based at least on one of the contents of the document and the tagging history of the user (DeSouza Sana, para [0039], identifies suggested tags based on attributes and a tag history.  Attributes include a key word within the body.  A key word within the body represents one of the contents of the document)
DeSouza Sana in view of Lim does not disclose:
examining a tag history of the document; 
examining a tag history of one or more other documents.
identifying the keyword related to the document based at least on one of the contents of the document, the tag history of the document, the tagging history of the user, and the tag history of the one or more other documents.
Sicora discloses:
examining a tag history of the document (Sicora, col 67, rows 53-67, examines tags of content (documents, such as photos)); 
examining a tag history of one or more other documents (Sicora, col 68, rows 1-18, examines tags of other content (photos)); and

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the identification of the keyword to additionally include examined tagged histories of documents.  The motivation for doing so would have been to dynamically present information relevant to the user (Sicora, col 1, rows 48-58).

Claims 4, 6, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeSouza Sana United States Patent Application Publication US 2016/0269334 in view of Lim United States Patent Application Publication US 2016/0179899, in further view of Hopkins United States Patent Application Publication US 2016/0188686.
Regarding claim 4, DeSouza Sana in view of Lim discloses the device of claim 1. DeSouza Sana in view of Lim does not disclose wherein the user interface element relating to the document comprises a menu for saving the document.
Hopkins discloses wherein the user interface element relating to the document comprises a menu for saving the document (Hopkins, para [0088-89], save button within companion panel saves composition). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface to include a capability to save a document.  The motivation for doing so would have been allowing a user to retrieve the composition at its current state at a later time.

claim 6, DeSouza Sana in view of Lim discloses the device of claim 1. DeSouza Sana in view of Lim does not disclose wherein the instructions further cause the processor to cause the device to perform a function of identifying a section of the document that needs to be tagged.
Hopkins discloses identifying sections with information to be tagged (Hopkins, para [0043-44], identifies sections that require tagging based on the information they contain). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface to include identifying sections of a document requiring tagging.  The motivation for doing so would have been to easily reference a piece of information (Hopkins, para [0044]).

Regarding claim 11, DeSouza Sana in view of Lim discloses the method of claim 8. DeSouza Sana in view of Lim does not disclose wherein the user interface element relating to the document comprises a menu for saving the document.
Hopkins discloses wherein the user interface element relating to the document comprises a menu for saving the document (Hopkins, para [0088-89], save button within companion panel saves composition). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface to include a capability to save a document.  The motivation for doing so would have been allowing a user to retrieve the composition at its current state at a later time.

Regarding claim 17, DeSouza Sana in view of Lim discloses the non-transitory computer readable medium of claim 14. DeSouza Sana in view of Lim does not disclose wherein the user interface element relating to the document comprises a menu for saving the document.

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface to include a capability to save a document.  The motivation for doing so would have been allowing a user to retrieve the composition at its current state at a later time.

Regarding claim 19, DeSouza Sana in view of Lim discloses the non-transitory computer readable medium of claim 14. DeSouza Sana in view of Lim does not disclose wherein the instructions further cause the processor to cause the device to perform a function of identifying a section of the document that needs to be tagged.
Hopkins discloses identifying sections with information to be tagged (Hopkins, para [0043-44], identifies sections that require tagging based on the information they contain). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface to include identifying sections of a document requiring tagging.  The motivation for doing so would have been to easily reference a piece of information (Hopkins, para [0044]).

Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeSouza Sana United States Patent Application Publication US 2016/0269334 in view of Lim United States Patent Application Publication US 2016/0179899, in further view of Chen United States Patent Application Publication US 2010/0070851.
claim 7, DeSouza Sana in view of Lim discloses the device of claim 1. DeSouza Sana in view of Lim does not disclose wherein the instructions further cause the processor to cause the device to perform a function of enabling the user to enter a keyword to be associated with the document as the tag.
Chen discloses a function of enabling the user to enter a keyword to be associated with the document as a tag (Cohen, para [0039], element 354, allows user to manually enter tags). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface to include the manual entry of tags.  The motivation for doing so would have been to allow for additional accuracy of tagging words that are meaningful to the user (Cohen, para [0039]).

Regarding claim 13, DeSouza Sana in view of Lim discloses the method of claim 8. DeSouza Sana in view of Lim does not disclose wherein the instructions further cause the processor to cause the device to perform a function of enabling the user to enter a keyword to be associated with the document as the tag.
Chen discloses a function of enabling the user to enter a keyword to be associated with the document as a tag (Cohen, para [0039], element 354, allows user to manually enter tags). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface to include the manual entry of tags.  The motivation for doing so would have been to allow for additional accuracy of tagging words that are meaningful to the user (Cohen, para [0039]).

Regarding claim 20, DeSouza Sana in view of Lim discloses the non-transitory computer readable medium of claim 14. DeSouza Sana in view of Lim does not disclose wherein the instructions further 
Chen discloses a function of enabling the user to enter a keyword to be associated with the document as a tag (Cohen, para [0039], element 354, allows user to manually enter tags). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface to include the manual entry of tags.  The motivation for doing so would have been to allow for additional accuracy of tagging words that are meaningful to the user (Cohen, para [0039]).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/               Examiner, Art Unit 2178